Per Curiam.
Appellant instituted this suit in the superior court of San Juan County for the purpose of restraining the respondent from constructing a “pound net,” on a site located by appellant, for catching salmon in the waters of Puget Sound on the south side of San Juan Island. Each of the parties held licenses from the state fish commissioner authorizing the construction and operation of pound nets and fish traps. The record presents a single question of fact, the question being which of the parties was first in point of time in selecting and occupying the site in dispute. There were thirty-six witnesses sworn and examined in the lower court, and the evidence is hopelessly conflicting. With better facilities than we possess for giving credit to whom it belonged the lower court has made its findings of fact upon which judgment was entered for the respondent. An analysis of the evidence would be of little advantage, and is, we think, uncalled for. The judgment is supported by the findings and it is affirmed.